Title: Edward Coles to Thomas Jefferson, 25 October 1811
From: Coles, Edward
To: Jefferson, Thomas


          
                  Dear Sir 
                   Washington Oct. 25th 1811
          
		  
		  
		   
		   
		   I shiped yesterday on board the schooner Goodintent, Elliott Kirwan, Master, bound for Richmond, the seven Boxes left here by Mr Barlow containing your Papers &c, and shall this day forward the Bill of Lading to Messrs Gibson & Jefferson, to whose care I have directed them. 
		   
		  You desired me to return you an estimate of the expences that might be incured before they were shiped, but as they were conveyed to the wharf by Mr Oneale, who is the owner of the Vessel, he has charged the Drayage, with the freight, in the bill of lading, which will be paid in Richmond by Messrs Gibson & Jefferson.
          with the greatest respect & esteem I am your friend
                  Edward Coles
        